DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 10-14, 18, 20-22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (WO 2020/083630) [“Kazmi”] in view of Hwang et al. (US 2011/0117926) [“Hwang”].
Regarding claim 1, Kazmi teaches an apparatus for wireless communication by a user equipment (UE), the apparatus comprising: 
one or more processors; and one or more memories coupled to the one or more processors [Kazmi ¶ 0187, Fig. 8: UE 110 includes one or more of a transceiver 112, processor 114, and memory 116], wherein the one or more processors are configured to: 
receive, by a transceiver of the UE on a first component carrier (CC), a downlink (DL) control information (DCI) [Kazmi ¶ 0098: UE may be requested to switch SRS transmission to one or more serving cells by the network node, wherein one or more SRS switching messages or commands may be received by the UE, e.g., via a downlink control information (DCI) carried by a PDCCH; see also ¶¶ 0096 & 0100: UE may receive one or more messages for SRS switching of one or more serving cells from the PCell wherein UL CC of PCell is fixed and other UL CC is switched between SCell (i.e., DCI received from PCell on DL CC, i.e., first CC)]; and 
transmit, on a second CC by the transceiver of the UE based on the DCI, an uplink (UL) reference signal (RS) [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of providing network based positioning according to a sounding reference signal.  The motivation to do so would be to reduce consumed radio resources and interference level [Hwang ¶ 0005].
Regarding claim 2, Kazmi in view of Hwang teaches the apparatus of claim 1, wherein receiving the DCI on the first CC triggers transmission of the UL RS on the second CC and transmitting the UL RS is in response to the DCI [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Kazmi in view of Hwang teaches the apparatus of claim 1, wherein the one or more processors are configured to: determine, by the UE based on the DCI, that multiple sounding reference signal (SRS) resources are configured in the second CC for at least one of: multiple UL RSs; or the UL RS for positioning and at least one SRS for antenna switching [Kazmi p. 15, ln. 21-p. 16, ln. 5: UE may determine the need to perform SRS switching and associated transmissions based on a message or trigger (i.e. DCI) wherein the determination may be based on a time or frequency domain pattern and which carriers are involved, i.e., multiple time frequency resouces, i.e. Kazmi teaches at least multiple UL SRS (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Kazmi in view of Hwang teaches the apparatus of claim 1, wherein the one or more processors are configured to: transmit, by the transceiver of the UE, a UE capability for sounding reference signal (SRS) carrier switching [Kazmi ¶ 0014: UE may send a message or indicate to another node (e.g., a network node or another UE) the UE's ability to adapt its operations with SRS switching in order to control (e.g., avoid, reduce, or minimize) the impact of SRS switching on UL response transmissions]. 

However, Hwang teaches transmitting UE capability for SRS resources for positioning [Hwang ¶ 0028: For UE initiated positioning (applicable for explicit scheme only), the target MS transmits a network-based positioning request to its serving BS; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references illustrated in the rejection of claim 1 above.
Regarding claim 10, Kazmi teaches an apparatus for wireless communication by a base station, the apparatus comprising: 
one or more processors; and one or more memories coupled to the one or more processors [Kazmi ¶ 0191: Radio network node 130 may include one or more of a transceiver 132, processor 134, memory 136], wherein the one or more processors are configured to: 
transmit, by a transceiver of the base station to a user equipment (UE) on a first component carrier (CC), a downlink (DL) control information (DCI) [Kazmi ¶ 0098: UE may be requested to switch SRS transmission to one or more serving cells by the network node, wherein one or more SRS switching messages or commands may be received by the UE, e.g., via a downlink control information (DCI) carried by a PDCCH; see also ¶¶ 0096 & 0100: UE may receive one or more messages for SRS switching of one or more serving cells from the PCell wherein UL CC of PCell is fixed and other UL CC is switched between SCell (i.e., DCI received from PCell on DL CC, i.e., first CC)]; and 
receive, on a second CC by a transceiver of the base station from the UE based on the DCI, an uplink (UL) reference signal (RS) [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions); ¶ 0175: network side receives SRS transmissions on switched CCs].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
[Hwang ¶ 0005].
Regarding claim 11, Kazmi in view of Hwang teaches the apparatus of claim 10, wherein transmitting the DCI on the first CC triggers transmission of the UL RS on the second CC [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 12, Kazmi in view of Hwang teaches the apparatus of claim 10, however, Kazmi does not explicitly disclose wherein the one or more processors are configured to: determine, by the base station, a position of the UE based at least in part on the UL RS; or forward, by the base station, measurements resulting from the UL RS to a location server configured to calculate a position of the UE based at least in part on the measurements.
However, Hwang teaches wherein the one or more processors are configured to: determine, by the base station, a position of the UE based at least in part on the UL RS; or forward, by the base station, measurements resulting from the UL RS to a location server configured to calculate a position of the UE based at least in part on the measurements [Hwang ¶ 0028: serving BS and the cooperative BSs conduct reference signal detection and TOA measurement for network-based positioning… serving BS conducts TDOA and positioning estimation based on the collected TOA measurement results (i.e., positioning determined from measuring UL PRS; Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 13, Kazmi in view of Hwang teaches the apparatus of claim 10, wherein the one or more processors are configured to: configure, by the base station, multiple sounding reference signal (SRS) resources in the second CC for at least one of: multiple UL RSs for positioning; or the UL RS for positioning and at least one SRS for antenna switching [Kazmi p. 15, ln. 21-p. 16, ln. 5: UE may determine the need to perform SRS switching and associated transmissions based on a message or trigger (i.e. DCI) wherein the determination may be based on a time or frequency domain pattern and which carriers are involved, i.e., multiple time frequency resouces, i.e. Kazmi teaches at least multiple UL SRS (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 14, Kazmi in view of Hwang teaches the apparatus of claim 13, wherein the one or more processors are configured to: receive the UL RS by receiving in sequence, by the base station from the UE in response to the configuring, transmissions triggered on each of the multiple SRS resources configured in the second CC [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions); ¶ 0175: network side receives SRS transmissions on switched CCs].
Regarding claim 18, Kazmi in view of Hwang teaches the apparatus of claim 1, wherein the one or more processors are configured to: receive, by the transceiver of the base station from the UE, a UE capability for sounding reference signal (SRS) carrier switching [Kazmi ¶ 0014: UE may send a message or indicate to another node (e.g., a network node or another UE) the UE's ability to adapt its operations with SRS switching in order to control (e.g., avoid, reduce, or minimize) the impact of SRS switching on UL response transmissions]. 
However, Kazmi does not explicitly disclose receiving UE capability for SRS resources for positioning.
However, Hwang teaches receiving UE capability for SRS resources for positioning [Hwang ¶ 0028: For UE initiated positioning (applicable for explicit scheme only), the target MS transmits a network-based positioning request to its serving BS; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references illustrated in the rejection of claim 10 above.
Regarding claim 20, Kazmi teaches a method of wireless communication by a user equipment (UE), the method comprising: 
receiving, by the UE on a first component carrier (CC), a downlink (DL) control information (DCI) [Kazmi ¶ 0098: UE may be requested to switch SRS transmission to one or more serving cells by the network node, wherein one or more SRS switching messages or commands may be received by the UE, e.g., via a downlink control information (DCI) carried by a PDCCH; see also ¶¶ 0096 & 0100: UE may receive one or more messages for SRS switching of one or more serving cells from the PCell wherein UL CC of PCell is fixed and other UL CC is switched between SCell (i.e., DCI received from PCell on DL CC, i.e., first CC)]; and 
transmitting, on a second CC by the UE based on the DCI, an uplink (UL) reference signal (RS) [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of providing network based positioning according to a sounding reference signal.  The motivation to do so would be to reduce consumed radio resources and interference level [Hwang ¶ 0005].
Regarding claim 21, Kazmi in view of Hwang teaches the method of claim 20, wherein the receiving the DCI on the first CC triggers transmission of the UL RS on the second CC and the transmitting the UL RS is in response to the DCI [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 20 above.
Regarding claim 22, Kazmi in view of Hwang teaches the method of claim 21, further comprising: determining, by the UE based on the DCI, that multiple SRS resources are configured in the second CC for at least one of: multiple UL RSs for positioning; or the UL RS for positioning and at least one SRS for antenna switching [Kazmi p. 15, ln. 21-p. 16, ln. 5: UE may determine the need to perform SRS switching and associated transmissions based on a message or trigger (i.e. DCI) wherein the determination may be based on a time or frequency domain pattern and which carriers are involved, i.e., multiple time frequency resouces, i.e. Kazmi teaches at least multiple UL SRS (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 20 above.
Regarding claim 26, Kazmi teaches a method of wireless communication by a base station, the method comprising: 
transmitting, by the base station to a user equipment (UE) on a first component carrier (CC), a downlink (DL) control information (DCI) [Kazmi ¶ 0098: UE may be requested to switch SRS transmission to one or more serving cells by the network node, wherein one or more SRS switching messages or commands may be received by the UE, e.g., via a downlink control information (DCI) carried by a PDCCH; see also ¶¶ 0096 & 0100: UE may receive one or more messages for SRS switching of one or more serving cells from the PCell wherein UL CC of PCell is fixed and other UL CC is switched between SCell (i.e., DCI received from PCell on DL CC, i.e., first CC)]; and 
receiving, on a second CC by the base station from the UE based on the DCI, an uplink (UL) reference signal (RS) [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of providing network based positioning according to a [Hwang ¶ 0005].
Regarding claim 27, Kazmi in view of Hwang teaches the method of claim 26, wherein the transmitting the DCI on the first CC triggers transmission of the UL RS on the second CC [Kazmi ¶¶ 0120-0121: UE may determine the need to perform SRS switching and associated transmissions (e.g., SRS and/or PRACH) on at least a second cell (cell2) operating on a second carrier frequency (F2)… based on a trigger or an indication indicative of the need to perform the SRS carrier based switching (i.e. DCI), received from a higher layer in the first node or from another node; ¶ 0124: UE performs transmission(s) associated with SRS switching (e.g., SRS transmissions and/or PRACH transmissions)].
However, Kazmi does not explicitly disclose the uplink (UL) reference signal (RS) is for positioning.
However, in a similar field of endeavor, Hwang teaches an uplink (UL) reference signal (RS) is for positioning [Hwang ¶ 0035: network-assisted network-based positioning, PRS candidates include signals transmitted by a UE; ¶ 0036: a PRS can be determined based on specific network scenarios, e.g., if a target UE is sending SRS or SPS data, then the SRS or SPS data can be used as the PRS… If a target UE is scheduled dynamically and it sends SRS regularly, then the SRS can also be adopted as the PRS].
The motivation to combine these references is illustrated in the rejection of claim 26 above.
Regarding claim 28, Kazmi in view of Hwang teaches the method of claim 26, however, Kazmi does not explicitly disclose further comprising at least one of: determine, by the base station, a position of the UE based at least in part on the UL RS; or forward, by the base station, measurements resulting from the UL RS to a location server configured to calculate a position of the UE based at least in part on the measurements.
However, Hwang teaches wherein the one or more processors are configured to: determine, by the base station, a position of the UE based at least in part on the UL RS; or forward, by the base station, measurements resulting from the UL RS to a location server configured to calculate a position of the UE based at least in part on the measurements [Hwang ¶ 0028: serving BS and the cooperative BSs conduct reference signal detection and TOA measurement for network-based positioning… serving BS conducts TDOA and positioning estimation based on the collected TOA measurement results (i.e., positioning determined from measuring UL PRS; Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
The motivation to combine these references is illustrated in the rejection of claim 26 above.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Hwang in view of Harrison et al. (WO 2018/063084) [“Harrison”].
Regarding claim 3, Kazmi in view of Hwang teaches the apparatus of claim 1, however, Kazmi does not explicitly disclose wherein the DCI has a same format as a DCI for sounding reference signal (SRS) carrier switching not used for positioning purposes.
However, Hwang teaches wherein the DCI has a same format as a DCI for sounding reference signal (SRS) not used for positioning purposes [Hwang ¶ 0030: SRS can be triggered by on bit in DCI format 3/3A (group indication), i.e., a part of transmit power control (TPC) fields in DCI format 3/3A is redefined for positioning SRS trigger bits].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Kazmi in view of Hwang does not explicitly disclose a DCI format for sounding reference signal carrier swiching.
However, Harrison teaches a DCI format for sounding reference signal carrier switching [Harrison p. 8, ll. 23-31: the predetermined DCI format for group switching is one of 2, 2 A and 3].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi and the method of using a DCI format 3/3A for indicating SRS to be used for positioning as taught by Hwang further with the method of using DCI format 3/3A for indicating SRS switching as taught by Harrison.  The motivation to do so would be to improve UL carrier utilization in carrier aggregation [Harrison p. 8, ll. 12-20].

Claims 6, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Hwang in view of Liu et al. (US 2017/0302419) [“Liu”].
Regarding claim 6, Kazmi in view of Hwang teaches the apparatus of claim 4, however, does not explicitly disclose wherein the UE drops, in response to the determining, one of the UL RS or the SRS for antenna switching, wherein the UE drops the one of the UL RS or the SRS for antenna switching according to a predefined rule in a wireless communications standard or according to a semi-static configuration received by the UE.
However, in a similar field of endeavor, Liu teaches wherein the UE drops, in response to the determining, one of the UL RS or the SRS for antenna switching, wherein the UE drops the one of the UL RS or the SRS for antenna switching according to a predefined rule in a wireless communications standard or according to a semi-static configuration received by the UE [Liu ¶ 0124, Fig. 28: UE switches from the source component carrier to a target component carrier according to an SRS switching schedule and punctures a portion of a second uplink signal (i.e. drops; see also ¶ 0125: UE may prioritize transmission of the uplink signal over the primary component carrier, and delay, or otherwise cancel, the scheduled transmission of the SRS symbol over the secondary component carrier) corresponding to a duration of an uplink RF retuning delay. At step 2840, the UE transmits the second uplink signal over the target component carrier; ¶ 0084: RRC message 321 carries, or otherwise indicates, a periodic SRS switching parameter. The periodic SRS switching parameter may be any parameter that can be used to generate, or otherwise, modify a periodic SRS switching schedule (i.e. semi-static configuration)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of dropping SRS in a second uplink signal based on periodic switching configuration information as taught by Liu.  The motivation to do so would be to increase the effective bandwidth available to a mobile device by allowing the communications session to be transitioned over to a component carrier that is exhibiting better channel quality [Liu ¶ 0003].
Regarding claim 15, Kazmi in view of Hwang teaches the apparatus of claim 13, however, does not explicitly disclose wherein the one or more processors are configured to receive the UL RS by receiving, by the base station from the UE, only one of the UL RS or the SRS for antenna switching based on the UE dropping the other one of the UL RS or the SRS for antenna switching in response to the configuring, wherein the UE drops the one of the UL RS or the SRS for antenna switching according to a predefined rule in a wireless communications standard or according to a semi-static configuration, provided to the UE by the base station, to drop the one of the UL RS or the SRS for antenna switching.
However, in a similar field of endeavor, Liu teaches wherein the one or more processors are configured to receive the UL RS by receiving, by the base station from the UE, only one of the UL RS or the SRS for antenna switching based on the UE dropping the other one of the UL RS or the SRS for antenna switching in response to [Liu ¶ 0124, Fig. 28: UE switches from the source component carrier to a target component carrier according to an SRS switching schedule and punctures a portion of a second uplink signal (i.e. drops; see also ¶ 0125: UE may prioritize transmission of the uplink signal over the primary component carrier, and delay, or otherwise cancel, the scheduled transmission of the SRS symbol over the secondary component carrier) corresponding to a duration of an uplink RF retuning delay. At step 2840, the UE transmits the second uplink signal over the target component carrier; ¶ 0084: RRC message 321 carries, or otherwise indicates, a periodic SRS switching parameter. The periodic SRS switching parameter may be any parameter that can be used to generate, or otherwise, modify a periodic SRS switching schedule (i.e. semi-static configuration) (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of dropping SRS in a second uplink signal based on periodic switching configuration information as taught by Liu.  The motivation to do so would be to increase the effective bandwidth available to a mobile device by allowing [Liu ¶ 0003].
Regarding claim 24, Kazmi in view of Hwang teaches the method of claim 22, however, does not explicitly disclose wherein the UE drops, in response to the determining, one of the UL RS or the SRS for antenna switching, wherein the UE drops the one of the UL RS or the SRS for antenna switching according to a predefined rule in a wireless communications standard or according to a semi-static configuration received by the UE.
However, in a similar field of endeavor, Liu teaches wherein the UE drops, in response to the determining, one of the UL RS or the SRS for antenna switching, wherein the UE drops the one of the UL RS or the SRS for antenna switching according to a predefined rule in a wireless communications standard or according to a semi-static configuration received by the UE [Liu ¶ 0124, Fig. 28: UE switches from the source component carrier to a target component carrier according to an SRS switching schedule and punctures a portion of a second uplink signal (i.e. drops; see also ¶ 0125: UE may prioritize transmission of the uplink signal over the primary component carrier, and delay, or otherwise cancel, the scheduled transmission of the SRS symbol over the secondary component carrier) corresponding to a duration of an uplink RF retuning delay. At step 2840, the UE transmits the second uplink signal over the target component carrier; ¶ 0084: RRC message 321 carries, or otherwise indicates, a periodic SRS switching parameter. The periodic SRS switching parameter may be any parameter that can be used to generate, or otherwise, modify a periodic SRS switching schedule (i.e. semi-static configuration)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of dropping SRS in a second uplink signal based on periodic switching configuration information as taught by Liu.  The motivation to do so would be to increase the effective bandwidth available to a mobile device by allowing the communications session to be transitioned over to a component carrier that is exhibiting better channel quality [Liu ¶ 0003].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view Hwang in view of Phuyal et al. (WO 2018/081597) [“Phuyal”].
Regarding claim 9, Kazmi in view of Hwang teaches the apparatus of claim 8, however, does not explicitly disclose wherein the capability is defined on a basis selected from the group consisting of: a per band basis for each of one or more band combinations; and a per band pair basis for each of one or more band combinations, and wherein the capability indicates, for each of the band pairs, which band of the band pair can be triggered by the other band of the band pair.
However, in a similar field of endeavor, Phuyal teaches wherein the capability is defined on a basis selected from the group consisting of: a per band basis for each of one or more band combinations; and a per band pair basis for each of one or more band combinations, and wherein the capability indicates, for each of the band pairs, [Phuyal ¶ 0138: RRC signaling, transmitted from UE, indicating at least one of an interruption time on uplink (UL) or an interruption time on downlink (DL) within a band pair of time domain duplexing (TDD) component carriers (CCs) during radio frequency (RF) retuning for sounding reference signal (SRS) switching between the band pair to transmit a SRS (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of indicating support for SRS switching by a band pair of CCs as taught by Phuyal.  The motivation to do so would be reduce time taken to switch frequencies in a TDD system [Phuyal ¶ 0003].
Regarding claim 19, Kazmi in view of Hwang teaches the apparatus of claim 18, however, does not explicitly disclose wherein the capability is defined on a basis selected from the group consisting of: a per band basis for each of one or more band combinations; and a per band pair basis for each of one or more band combinations, and wherein the capability indicates, for each of the band pairs, which band of the band pair can be triggered by the other band of the band pair.
However, in a similar field of endeavor, Phuyal teaches wherein the capability is defined on a basis selected from the group consisting of: a per band basis for each of one or more band combinations; and a per band pair basis for each of one or more [Phuyal ¶ 0138: RRC signaling, transmitted from UE, indicating at least one of an interruption time on uplink (UL) or an interruption time on downlink (DL) within a band pair of time domain duplexing (TDD) component carriers (CCs) during radio frequency (RF) retuning for sounding reference signal (SRS) switching between the band pair to transmit a SRS (Examiner’s note: the limitations are written in the alternative, therefore, only one of the alternative limitations need be taught by the cited reference)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a network transmitted DCI to cause a reference signal over a switched component carrier as taught by Kamzi with the method of indicating support for SRS switching by a band pair of CCs as taught by Phuyal.  The motivation to do so would be reduce time taken to switch frequencies in a TDD system [Phuyal ¶ 0003].

Allowable Subject Matter
Claims 5, 7, 16-17, 23, 25, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474